     6:19-cv-01567-TMC          Date Filed 06/29/20     Entry Number 91       Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Eden Rogers; Brandy Welch,                      )       CA: No. 6-19-cv-1567-TMC
                                                )
                Plaintiff(s),                   )
                                                )
                     v.                          )
                                                 )
United States Department of Health and           )
Human Services; Alex Azar, in his official       )
capacity as Secretary of United States           )      JOINT RESPONSES PURSUANT
Department of Health and Human Services; )              TO LOCAL RULE 26.03 AND
Administration for Children and Families;         )     FEDERAL RULE OF CIVIL
Lynn Johnson, in her official capacity as        )      PROCEDURE 26(f)
Assistant Secretary of Administration for         )
Children and Families; Scott Lekan, in his       )
official capacity as Principal Deputy            )
Assistant Secretary of Administration for         )
Children and Families; Henry McMaster, in )
his official capacity as Governor of the State )
of South Carolina; Michael Leach, in his         )
official capacity as State Director of the South )
Carolina Department of Social Services,          )
                                                 )
                Defendants.                      )



       The parties, having consulted pursuant to Rule 26(f), Fed. R. Civ. P., hereby report as
follows (check one below):


               We agree that the schedule set forth in the Conference and Scheduling Order filed
               is appropriate for this case. The parties’ proposed discovery plan as required
               by Fed. R. Civ. P. Rule 26(f) and the information required by Local Civil
               Rule 26.03 will be separately filed by the parties.

               We agree that the schedule set forth in the Conference and Scheduling Order filed
               requires modification as set forth in the proposed Consent Amended Scheduling
               Order which will be e-mailed to chambers as required (use format of the Court’s
               standard scheduling order). The parties’ proposed discovery plan as required
               by Fed. R. Civ. P. Rule 26(f) and the information required by Local Civil
               Rule 26.03 will be separately filed by the parties.
     6:19-cv-01567-TMC         Date Filed 06/29/20      Entry Number 91        Page 2 of 21


                                                                                                     2


               We are unable, after consultation, to agree on a schedule for this case. We,
               therefore, request a scheduling conference with the Court. The parties’ proposed
               discovery plan as required by 26(f) Fed. R. Civ. P., with disagreements noted,
               and the information required by Local Civil Rule 26.03 will be separately
               filed by the parties.


                              (SIGNATURE PAGE ATTACHED)


The following persons participated in the Rule 26(f) conference on June 15, 2015:

               M. Malissa Burnette, Nekki Shutt, Susan K. Dunn, Peter T. Barbur, Leslie
Cooper, Daniel Mach, M. Currey Cook and Karen L. Lowey, representing Plaintiffs, by
teleconference.

               Christie Newman and James R. Powers, representing the Federal Defendants, by
teleconference.

               Kenneth P. Woodington, representing Defendant Leach, by teleconference.

               Miles Coleman and Jay Thompson, representing Defendant McMaster, by
teleconference.

             At the conference, the parties agreed to propose the attached Consent Amended
Scheduling Order.

              In addition, the parties submit the following information in response to Local
Rule 26.03 and FRCP 26(f).


                                     RULE 26(F) REPORT

       1.      What changes should be made in the timing, form, or requirement for
               disclosures under Rule 26(a), including a statement of when initial
               disclosures were made or will be made.

              The Parties have submitted a proposed Consent Amended Scheduling Order to the
Court, which proposes that Rule 26(a)(1) disclosures be made by July 13, 2020.

                Federal Defendants note that under Fed. R. Civ. P. 26(a)(1)(B)(i), actions for
review on an administrative record are exempt from the initial disclosure requirement. It is
Federal Defendants’ position, as set forth below, that Plaintiffs’ claims against them should be
reviewed on an administrative record. Nonetheless, in light of the presence of additional claims
and parties in this case, Federal Defendants do not object to producing initial disclosures by the
date stated in the Consent Amended Scheduling Order.
     6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91        Page 3 of 21


                                                                                                     3


              As discussed in greater detail in Section 5 below, Plaintiffs disagree that
discovery should be limited to an administrative record. Plaintiffs submit that the Federal
Defendants should not be permitted to limit their initial disclosures in any way based on their
contentions concerning review of an administrative record.

       2.      The subjects on which discovery may be needed, when discovery should be
               completed, and whether discovery should be conducted in phases or be
               limited to or focused on particular issues.

                Plaintiffs: Plaintiffs anticipate conducting discovery relevant to the causes of
action asserted by Plaintiffs in this lawsuit, as well as the defenses asserted by Defendants,
including discovery related to Defendants’ authorization of state-contracted, government-funded
child placement agencies to use religious eligibility criteria when performing the delegated
public function of screening potential foster parents for children in State custody and
Defendants’ intentional discrimination against prospective foster parents on the basis of religion
and sexual orientation. Discovery should be completed according to the timeline set forth in the
proposed Consent Amended Scheduling Order, which extends the current deadlines by 90 days.
Plaintiffs have agreed to this extension based on the understanding that Defendants should be
able to complete their document production in time to allow at least three months for fact
depositions following completion of document production.

               Plaintiffs disagree with the Federal Defendants’ assertion that discovery should be
limited to an administrative record, an issue discussed in greater detail in Section 5 below.

                The Federal Defendants also argue discovery “should be limited to information
related to the Title IV-E foster care program in South Carolina and any actions by Federal
Defendants in relation thereto,” and argue that discovery related to “requests by officials in the
states of Texas and Pennsylvania for relief from 45 C.F.R. § 75.300(c)” is not relevant to this
case. That is incorrect.

                 Under Rule 26, “[p]arties may obtain discovery regarding any nonprivileged
matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”
Fed. R. Civ. P. 26(b)(1). “[I]nformation is relevant, and thus discoverable, if it bears on, or . . .
reasonably could lead to other matter[s] that could bear on, any issue that is or may be in the case
. . . . [R]elevancy is not limited by the exact issues identified in the pleadings, the merits of the
case, or the admissibility of discovered information. Rather, the general subject matter of the
litigation governs the scope of relevant information for discovery purposes. Therefore, courts
broadly construe relevancy in the context of discovery.” Billioni v. Bryant, No. 0:14-CV-03060-
JMC, 2015 WL 9122776, at *1 (D.S.C. Dec. 14, 2015) (quoting Amick v. Ohio Power Co., No.
2:13-cv-06593, 2014 WL 468891, at *1 (S.D.W.Va. Feb. 5, 2014)) (internal citations omitted).

               The Federal Defendants’ request for limited discovery contradicts both the spirit
and language of Rule 26. Documents and communications related to requests the Federal
Defendants received from officials in Texas and Pennsylvania for relief from 45 C.F.R. §
75.300(c) plainly “bear on” issues in this case, as they may shed light on the Federal Defendants’
treatment of a similar request from the Governor of South Carolina. And in any event, any
     6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91        Page 4 of 21


                                                                                                      4


objections the Federal Defendants may have with respect to specific discovery requests should
be raised in a motion for a protective order.

               Discovery does not need to be conducted in phases or otherwise limited.

                 State Defendants: Defendants McMaster and Leach contest and do not agree
with Plaintiffs’ argumentative characterization of the facts above. Defendants McMaster and
Leach expect to conduct discovery relating to the facts and circumstances surrounding
Plaintiffs’ alleged injury; whether and on what basis a private, non-profit child placing agency
referred Plaintiffs to other nearby private agencies or to SCDSS in their efforts to be licensed as
foster parents; whether Defendants McMaster’s and Leach’s challenged, alleged actions have
hindered qualified prospective foster parents of any religion or sexual orientation from seeking
licensure as foster parents; whether Defendants McMaster’s and Leach’s challenged, alleged
actions have increased, decreased, or had no effect on the pool of available foster homes; the
absence of any discriminatory intent or effect of Defendants McMaster and Leach challenged
actions; the secular purpose, neutral effect, and non-entanglement resulting from Defendants
McMaster’s and Leach’s challenged actions; and the rational bases and legitimate state interests
relating to and supporting Defendants McMaster’s and Leach’s challenged actions. Defendants
McMaster and Leach concur with the revisions to the discovery schedule reflected in the
proposed Consent Amended Scheduling Order.

               Federal Defendants: Federal Defendants believe that discovery in this litigation
as to them should be limited to production of the administrative record for any federal agency
action challenged in this litigation. This outcome is consistent with the Administrative
Procedure Act and judicial authorities interpreting it, as set forth below in section 5 of this
Report.

                If the Court determines that discovery in this litigation should proceed as to the
Federal Defendants, that discovery should be limited to information related to the Title IV-E
foster care program in South Carolina and any actions by Federal Defendants in relation thereto.
In contrast, Plaintiffs’ first requests for production to Federal Defendants seek discovery
regarding matters wholly unrelated to South Carolina’s Title IV-E program. For example,
Plaintiffs’ requests for production expressly seek discovery regarding requests by officials in the
states of Texas and Pennsylvania for relief from 45 C.F.R. § 75.300(c), as to entities in those
states. Those matters plainly have no relevance to these proceedings, which concern only the
state foster care program in South Carolina and Plaintiffs’ attempts to work with a particular
provider in that program.

       3.      Any issues about disclosure or discovery of electronically stored information,
               including the form or forms in which it should be produced.

               None at this time.

       4.      Any issues about claims of privilege or of protection as trial-preparation
               materials, including — if the parties agree on a procedure to assert these
               claims after production — whether to ask the court to include their
               agreement in an order.
     6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91        Page 5 of 21


                                                                                                      5


                The Parties anticipate requesting that the Court so-order the District of South
Carolina form Confidentiality Order, or a modified form thereof. The Parties further anticipate
negotiating and submitting for the Court’s entry an agreed Fed. R. Evid. 502(d) order. The
Parties plan to file a joint motion regarding these issues at a later date.

       5.      What changes should be made in the limitations on discovery imposed under
               these rules or by local rule, and what other limitations should be imposed.

               Plaintiffs: Plaintiffs seek no amendment to the limitations on discovery set forth
by the Federal Rules of Civil Procedure or the Local Rules.

                 I.      During the parties’ Rule 26(f) conference, the Federal Defendants argued
for the first time that Plaintiffs are bound by discovery limits set forth under the Administrative
Procedure Act (“APA”), even though Plaintiffs are not pursuing a claim under the APA. The
Federal Defendants now seek a scheduling order precluding Plaintiffs from discovery as to the
Federal Defendants except with leave of the Court, on the grounds that courts “routinely restrict
review to the administrative record in cases that raise constitutional claims.” The Federal
Defendants are wrong on the merits and are also wrong in seeking to have this issue resolved as
part of entering a scheduling order.

                Unlike in the cases cited by the Federal Defendants, Plaintiffs assert only
constitutional challenges and are not suing under the APA. This case is thus similar to Karnoski
v. Trump, No. C17-1297-MJP, 2018 WL 1880046, at *1 (W.D. Wash. Apr. 19, 2018), where the
court rejected defendants’ efforts to limit discovery to an administrative record, holding that
“there is no reason for discovery to be confined to the administrative record” where plaintiffs “do
not challenge the policy under the APA, but instead raise direct constitutional claims.”

               Even in cases involving claims brought under the APA, “district courts have
struggled to coalesce around a categorical rule and instead apply a fact-specific inquiry” when
assessing whether to authorize discovery in such cases, and “several courts recognize that
discovery may be appropriate for a constitutional claim involving agency action.” State v. U.S.
Dep’t of Homeland Sec., No. 19-CV-04975-PJH, 2020 WL 1557424, at *14 (N.D. Cal. Apr. 1,
2020). Thus, as in Karnoski, the appropriate course is for the Federal Defendants to bring a
motion for a protective order so that this issue can be fully briefed and considered by the Court.
In that motion, the Federal Defendants should be required to specify exactly what is in the
administrative record to which they seek to limit discovery.

               II.     Defendants further indicated during the parties’ meet and confer that
certain individual Defendants and/or witnesses may not be “amenable” to depositions. Citing
Franklin Savings Ass’n v. Ryan, 922 F.2d 209 (4th Cir. 1991), Defendants now claim that the
apex doctrine precludes Plaintiffs from deposing “current or former high-ranking government
officials” absent “extraordinary circumstances.” But “the rule stated in Franklin is not as broad
as [the Federal Defendants] urge[].” Thomas v. Cate, 715 F. Supp. 2d 1012, 1023 (E.D. Cal.
2010), order clarified, No. 1:05-CV-01198-LJOJ-MDHC, 2010 WL 797019 (E.D. Cal. Mar. 5,
2010). “A ‘strong showing of bad faith or improper behavior’ is only required where a party
challenges the substantive merits of an administrative decision that is supported by
contemporaneous formal findings; this rule appears to be based on the general prohibition
     6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91         Page 6 of 21


                                                                                                       6


against consideration of extra-record evidence during the judicial review of administrative
action.” Id. (quoting Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 420
(1971), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99 (1977)). Where, as
here, discovery as to Plaintiffs’ claim should not be limited to the administrative record, the rule
set forth in Franklin does not apply. In any case, Plaintiffs agree with the Federal Defendants
that this issue is not yet ripe and should be addressed via a motion for a protective order if or
when the issue arises.

               State Defendants: Defendants McMaster and Leach seek no amendment to the
limitations on discovery set forth by the Federal Rules of Civil Procedure or the Local Rules.

                During the parties’ Rule 26(f) conference, Plaintiffs indicated they anticipate
taking up to twenty depositions in this proceeding, but did not identify the individuals they
anticipate deposing. To the extent Plaintiffs intend to depose Governor McMaster or SCDSS
Director Leach, Defendants McMaster and Leach do not at this time consent to such depositions
and may at the appropriate time move for appropriate protective orders on the basis of the
established legal doctrine protecting high-ranking government officials from being called to
testify regarding their official actions except, perhaps, in “extraordinary circumstances.” See
generally Franklin Sav. Ass’n v. Ryan, 922 F.2d 209 (4th Cir. 1991); United States v. Morgan,
313 U.S. 409 (1941).

               Federal Defendants:

               I.     Discovery as to the Federal Defendants is inappropriate in this case
because review of Plaintiffs’ constitutional claims should be governed by the judicial review
provisions of the Administrative Procedure Act (“APA”). Accordingly, the Court’s scheduling
order should preclude Plaintiffs from discovery as to the Federal Defendants except with leave of
Court, sought under the standards of the APA.

                Under the APA, “the focal point for judicial review should be the administrative
record already in existence, not some new record made initially in the reviewing court.” Camp v.
Pitts, 411 U.S. 138, 142 (1973) (per curiam). The agency supplies the court with the record of
the materials that were before the agency at the time of the challenged action. See Fla. Power &
Light Co. v. Lorion, 470 U.S. 729, 744 (1985). “[C]ourts will ordinarily assume that the
administrative record is complete and exclusive for purposes of judicial review. A party
challenging an agency bears a special burden of demonstrating that the court should reach
beyond the record . . . .” Sanitary Bd. v. Wheeler, 918 F.3d 324, 334 (4th Cir. 2019).

                These fundamental principles of administrative law are not discarded simply
because Plaintiffs’ claims rely on constitutional principles. See Tafas v. Dudas, 530 F. Supp. 2d
786, 802–03 (E.D. Va. 2008) (denying discovery beyond the administrative record on
constitutional claims). To the contrary, judicial review under the APA expressly includes claims
that agency action is “contrary to constitutional right.” 5 U.S.C. § 706(2)(B). And the Supreme
Court’s recent decision in Department of Commerce v. New York, 139 S. Ct. 2551 (2019),
confirms that constitutional challenges to agency action should be reviewed based on the agency
record. See id. at 2563–64, 2574 (in case raising statutory and constitutional claims, holding that
the district court “should not have ordered extra-record discovery when it did” because the
     6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91        Page 7 of 21


                                                                                                    7


plaintiffs had not made the “strong showing of bad faith or improper behavior” needed to justify
such a step at that time).

                Consistent with that reasoning, courts across the country routinely restrict review
to the administrative record in cases that raise constitutional claims. See, e.g., Bellion Spirits,
LLC v. United States, 335 F. Supp. 3d 32, 44 (D.D.C. 2018); Outdoor Amusement Bus. Ass’n,
Inc. v. DHS, 2017 WL 3189446, at *21 (D. Md. July 27, 2017); Tafas, 530 F. Supp. 2d at 803. A
contrary rule would “incentivize every unsuccessful party to agency action to allege bad faith,
retaliatory animus, and constitutional violations to trade in the APA’s restrictive procedures for
the more even-handed ones of the Federal Rules of Civil Procedure.” Jarita Mesa Livestock
Grazing Ass’n v. U.S. Forest Serv., 58 F.Supp.3d 1191, 1238 (D.N.M. 2014).

                The only federal agency action challenged in the current complaint is the January
2019 conditional exception decision issued to South Carolina. See, e.g., Compl., Prayer for
Relief (requesting equitable relief as to the conditional exception). Federal Defendants anticipate
producing an administrative record regarding that decision by August 13, 2020. To the extent
Plaintiffs seek leave to amend their complaint to challenge additional federal agency actions,
Federal Defendants anticipate producing additional administrative records in support of such
actions.

                Federal Defendants do not object to any motion practice that would be helpful to
the Court in resolving this issue, including filing a motion for protective order.

               II.     If the Court determines that discovery in this litigation should proceed as
to the Federal Defendants, Federal Defendants’ position as to depositions is that any dispute is
not yet ripe and need not be addressed by the Court at this time. Federal Defendants clarify the
point above regarding whether certain persons are “amenable” to depositions by stating that they
may object to the deposition of certain high-ranking government officials on the basis of the
apex doctrine. That doctrine provides that current or former high-ranking government officials
may not be called to testify in litigation regarding their official actions except, at minimum, on a
showing of “extraordinary circumstances.” See, e.g., Franklin Sav. Ass’n v. Ryan, 922 F.2d 209,
211 (4th Cir. 1991); United States v. Morgan, 313 U.S. 409, 421–22 (1941).

       6.      Any other orders that the court should issue under Rule 26(c) or under Rule
               16(b) and (c).

               The Parties anticipate requesting that the Court so-order the District of South
Carolina form Confidentiality Order, or a modified form thereof. The Parties plan to file a joint
motion as to this issue at a later date.

                  JOINT RESPONSES TO LOCAL RULE 26.03 QUERIES

       1.      Short Statement of the Facts (set forth separately by the parties according to
               their respective positions).

               Plaintiffs: In 2018, the South Carolina Department of Social Services determined
that Miracle Hill Ministries (“Miracle Hill”), the largest state-contracted, government-funded
     6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91        Page 8 of 21


                                                                                                     8


foster care agency in South Carolina, violated state and federal law by restricting eligibility to
prospective foster parents who are evangelical Protestant Christians. Miracle Hill’s religious
eligibility criteria for prospective foster families also disqualify families headed by same-sex
couples regardless of their faith. Miracle Hill has turned away families seeking to open their
hearts and homes to children in need because they were Jewish, Catholic, same-sex couples, or
otherwise failed to meet the agency’s religious test.

                Rather than enforce state and federal laws and policies prohibiting such
discrimination, the Governor of South Carolina requested a waiver from the federal government
to allow South Carolina to continue to receive federal funding for its public child welfare system
despite violating a federal regulation barring discrimination based on non-merit factors,
including religion and sexual orientation. The United States Department of Health and Human
Services granted South Carolina a waiver in January 2019, which applies to Miracle Hill and any
other subgrantee in the South Carolina Foster Care Program that uses religious criteria in
selecting among prospective foster care parents. Thereafter, DSS issued Miracle Hill a new
standard license to continue its public foster care work while allowing it to exclude countless
prospective foster families that do not satisfy the agency’s religious criteria.

                Defendants’ actions have created a public child welfare system in South Carolina,
funded by taxpayer dollars, that authorizes and enables state-contracted foster care agencies to
discriminate against families based on religious criteria, exacerbates the already severe shortage
of foster families in South Carolina, and limits the diversity of family placement options for
children. Such actions violate the Establishment, Equal Protection and Due Process Clauses of
the United States Constitution. Plaintiffs’ Eden Rogers and Brandy Welch now seek declaratory
and injunctive relief from these constitutional violations.

                State Defendants: Defendants McMaster and Leach contest and do not agree
with Plaintiffs’ argumentative and inflammatory characterization of the facts alleged by
Plaintiffs above. Defendants McMaster’s and Leach’s short statement of facts is as follows.

                The South Carolina Department of Social Services (“SCDSS”) oversees the
training, licensing, and supervision of foster homes and residential foster facilities in the state.
Consistent with longstanding historical practice, SCDSS contracts with private Child Placing
Agencies (“CPAs”) to assist in training and supervising foster homes and assisting in the
placement of children into those homes. SCDSS reimburses CPAs for certain of their services.
One such CPA is Miracle Hill Ministries (“Miracle Hill”), a faith-based organization that, among
other social services, provides encouragement and support to over 200 families licensed as foster
homes by SCDSS.

                In 2017, SCDSS learned of newly-effective, improperly promulgated, partisan
amendments to federal regulations that purported to prohibit State agencies from distributing
certain funds to private CPAs who choose to partner only with co-religionists. In 2018, Miracle
Hill was due for its annual CPA license review and renewal. In light of the uncertainties relating
to the amended federal regulation, SCDSS issued Miracle Hill a temporary license. Recognizing
that the amended regulation appeared to be unconstitutional and a transgression of federal law,
that faith-based CPAs do not (and cannot) prevent any qualified person from seeking and
obtaining licensure as a foster parent, and that faith-based CPAs add to the available pool of
     6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91         Page 9 of 21


                                                                                                    9


foster homes, Governor McMaster subsequently wrote to federal officials seeking a deviation or
waiver from the new regulation. Governor McMaster later issued an Executive Order directing
SCDSS not to “deny licensure to faith-based CPAs solely on account of their religious identity or
sincerely held religious beliefs” and to “ensure that DSS does not directly or indirectly penalize
religious identity or activity.” In early 2019, the U.S. Department of Health and Human Services
responded to Governor McMaster’s request, granting the deviation requested by the Governor.
SCDSS subsequently granted Miracle Hill a regular one-year license.

                 After these things occurred, apparently in a pretextual attempt to set up a legal
challenge, Plaintiffs inquired of Miracle Hill about licensure as foster parents. Upon information
and belief, Miracle Hill referred them to other nearby providers or to SCDSS directly, any of
which would meet Plaintiffs’ needs and desires to an equal or greater degree as Miracle Hill,
since Plaintiffs acknowledged that they did not and were not willing to meet Miracle Hill’s
sincerely-held religious belief that it can partner only with foster parents who share Miracle
Hill’s Christian religious beliefs. Rather than inquiring with other agencies or with SCDSS,
Plaintiffs filed this lawsuit alleging in part that Defendants McMaster’s and Leach’s challenged
actions constituted an establishment of religion and a denial of Plaintiff’s equal protection rights.

               Federal Defendants:

               HHS awards grants to South Carolina under Title IV-E of the Social Security Act,
which authorizes federal funding to states “[f]or the purpose of enabling each State to provide, in
appropriate cases, foster care” programs for eligible children. 42 U.S.C. § 670. These grants
may encompass reimbursement to states for administrative expenses necessary for the provision
of child placement services and the proper and efficient administration of the Title IV-E foster
care program. Id. § 674(a)(3). These expenses may include activities such as training, case
management, and recruitment and licensing of foster homes. 45 C.F.R. § 1356.60(c). States
have discretion to engage third parties to provide many of these services.

                HHS has promulgated a regulation, rooted in an HHS “public policy
requirement,” that no person may be “denied the benefits of, or subjected to discrimination in the
administration of HHS programs and services based on . . . religion.” 45 C.F.R. § 75.300(c). In
response to a request from the State, HHS granted South Carolina an exception from section
75.300(c)’s religious non-discrimination provision on January 23, 2019. South Carolina sought
the exception in connection with its use of federal funds to reimburse faith-based organizations,
including Miracle Hill Ministries, that provide services under the State’s Title IV-E Foster Care
Program (“the SC Foster Care Program”). HHS granted South Carolina’s requested exception
after determining that the burden imposed on the free exercise rights of Miracle Hill and
similarly situated religious entities by section 75.300(c)’s religious non-discrimination provision
was not justifiable under the Religious Freedom Restoration Act (“RFRA”), and that enforcing
section 75.300(c) in a manner that could result in Miracle Hill withdrawing from the SC Foster
Care Program “would . . . cause a significant programmatic burden . . . by impeding the
placement of children into foster care.”

                HHS has since issued a Notification of Nonenforcement of Health and Human
Services Grants Regulation, 84 Fed. Reg. 63809 (Nov. 19, 2019) (the “Notice”), that among
other things, provides that HHS will not enforce section § 75.300(c) in any circumstances until
    6:19-cv-01567-TMC           Date Filed 06/29/20    Entry Number 91        Page 10 of 21


                                                                                                10


its provisions have been repromulgated to address concerns about compliance with the
requirements of the Regulatory Flexibility Act, 5 U.S.C. 601 et seq. On the day the Notice was
published, HHS also issued a notice of proposed rulemaking (“NPRM”) to amend § 75.300(c),
among other provisions. See 84 Fed. Reg. 63,831 (Nov. 19, 2019). This NPRM has not yet
resulted in a final rule. At present, the rule is pending before the Office of Management and
Budget for review, which may approve the proposal or return some or all of the provisions of the
rule to the agency for further consideration.


       2.       Potential Fact Witnesses

                 All Parties reserve the right to call any of the witnesses identified or listed in
forthcoming Witness Disclosures as well as any and all expert witnesses as necessary to support
Parties’ affirmative claims and defenses. All Parties further reserve the right to call rebuttal,
impeachment or rehabilitation witnesses based upon the issues and witnesses identified in the
Parties’ Initial Disclosures, the other Parties’ Witness Disclosures, and during
discovery. Pursuant to the Rules and the Scheduling Order, this witness disclosure is based upon
preliminary information, is not exhaustive, exclusive, or final, and Parties reserve the right to
alter or amend their list of possible witnesses based upon information obtained in discovery in
accordance with the Rules.

                Plaintiffs’ List:

              NAME                         TITLE                      KNOWLEDGE

  Eden Rogers                       Plaintiff              Her attempts to foster a child with her
                                                           wife through Miracle Hill Ministries.
  Brandy Welch                      Plaintiff              Her attempts to foster a child with her
                                                           wife through Miracle Hill Ministries.
  Alex Azar and/or a similarly      Defendant              Communications and facts regarding
  knowledgeable representative                             (i) the granting of Governor
  from HHS                                                 McMaster’s request for a waiver from
                                                           prohibitions on discrimination set forth
                                                           in 45 C.F.R. § 75.300(c) (“the HHS
                                                           Grants Rule”), (ii) requests from other
                                                           parties regarding waivers from the
                                                           HHS Grants Rule, (iii) HHS’s
                                                           Notification of Nonenforcement of
                                                           Health and Human Services
                                                           Regulation, published at 84 Fed. Reg.
                                                           63,809 (the “Nonenforcement
                                                           Policy”), (iv) HHS’s proposed
                                                           rulemaking, published at 84 Fed. Reg.
                                                           63,831, to modify the HHS Grants
                                                           Rule (the “Proposed Rulemaking”)
                                                           and (v) religious accommodations for
  6:19-cv-01567-TMC        Date Filed 06/29/20   Entry Number 91      Page 11 of 21


                                                                                        11


                                                   private faith-based foster care and/or
                                                   adoption agencies.
Lynn Johnson, Scott Lekan        Defendant         Communications and facts regarding
and/or a similarly                                 (i) the granting of Governor
knowledgeable representative                       McMaster’s request for a waiver from
from the Administration for                        the HHS Grants Rule, (ii) requests
Children and Families                              from other parties regarding waivers
                                                   from the HHS Grants Rule, (iii) the
                                                   Nonenforcement Policy, (iv) the
                                                   Proposed Rulemaking and
                                                   (v) religious accommodations for
                                                   private faith-based foster care and/or
                                                   adoption agencies.
Henry McMaster and/or a          Defendant         Communications and facts regarding
similarly knowledgeable                            (i) Governor McMaster’s request for a
representative from the                            waiver from the HHS Grants Rule and
Governor’s Office of the State                     the consequences thereof,
of South Carolina                                  (ii) Governor McMaster’s Executive
                                                   Order No. 2018-12 and the
                                                   consequences thereof, (iii) licensing of
                                                   same-sex couples or LGBTQ
                                                   individuals as foster parents,
                                                   (iv) South Caroline Department of
                                                   Social Services (“DSS”) actions taken
                                                   in response to a child placement
                                                   agency’s (“CPA”) failure to abide by
                                                   federal or state nondiscrimination
                                                   requirements, (v) the Nonenforcement
                                                   Policy, (vi) the Proposed Rulemaking,
                                                   (vii) religious accommodations for
                                                   private faith-based foster care and/or
                                                   adoption agencies and (viii) Miracle
                                                   Hill’s practices and policies.
Michael Leach and/or a           Defendant         Communications and facts regarding
similarly knowledgeable                            (i) CPAs within the state, (ii) foster
representative from the South                      care needs within the state,
Carolina Department of Social                      (iii) Governor McMaster’s request for
Services                                           a waiver from the HHS Grants Rule
                                                   and the consequences thereof,
                                                   (iv) Governor McMaster’s Executive
                                                   Order No. 2018-12 and the
                                                   consequences thereof, (v) DSS policies
                                                   and procedures, (vi) licensing of same-
                                                   sex couples or LGBTQ individuals as
                                                   foster parents, (vii) DSS actions taken
                                                   in response to a CPA’s failure to abide
    6:19-cv-01567-TMC           Date Filed 06/29/20     Entry Number 91        Page 12 of 21


                                                                                                 12


                                                           by federal or state nondiscrimination
                                                           requirements, (viii) the
                                                           Nonenforcement Policy, (ix) the
                                                           Proposed Rulemaking, (x) religious
                                                           accommodations for private faith-
                                                           based foster care and/or adoption
                                                           agencies and (xi) Miracle Hill’s
                                                           practices and policies.
  Reid Lehman and/or a              Third Party            Communications and facts regarding
  similarly knowledgeable                                  (i) Miracle Hill’s policies, practices,
  representative from Miracle                              mission and compliance with legal
  Hill Ministries                                          requirements concerning eligibility
                                                           and screening of foster parents and
                                                           religious training or activities with
                                                           youth in Miracle Hill’s care,
                                                           (ii) licensing, including investigations
                                                           and disciplinary measures concerning
                                                           Miracle Hill’s eligibility and screening
                                                           of prospective foster parents and
                                                           religious training or activities with
                                                           youth in Miracle Hill’s care, (iii) the
                                                           Nonenforcement Policy and (iv) the
                                                           Proposed Rulemaking.


                The State Defendants below suggest that “certain of the topics” listed above are
“not relevant to this proceeding.” As discussed in Section 2 of the Rule 26(f) Report above,
relevancy for purposes of discovery is “broadly construe[d],” and any information that could
reasonably lead to other information that “bear[s] on” an issue that is or may be in dispute is
relevant for purposes of Rule 26. Billioni, 2015 WL 9122776, at *1. Plaintiffs thus disagree
with the notion that any topic identified above is “not relevant” to this case, but in any event
agree that the issue is better decided on a motion for protective order brought at the appropriate
time.

                 State Defendants’ List: Defendants McMaster and Leach incorporate and adopt
by reference Plaintiffs’ list above. Defendants McMaster and Leach believe Plaintiffs’
description of the relevant knowledge of the listed individuals is in some instances too narrow
and in others too broad. As to the former, for example, Defendants McMaster and Leach believe
that Eden Rogers and Brandy Welch also possess relevant knowledge regarding their efforts (or
the absence thereof) to seek licensure as foster parents or to seek to foster a child through
SCDSS or private CPAs willing to partner with them, as well as other information relevant to
Plaintiffs’ alleged injury, standing, and motivation to bring this suit.

               As to Plaintiffs’ characterizations of the knowledge of the other listed parties,
Defendants McMaster and Leach assert that certain of the topics listed Plaintiffs are not relevant
to this proceeding, and they reserve the right to dispute or challenge the relevance of inquiries
into such topics at the appropriate time.
    6:19-cv-01567-TMC          Date Filed 06/29/20       Entry Number 91        Page 13 of 21


                                                                                                  13


              In addition, factual investigation is still in its infancy, and Defendants McMaster
and Leach reserve the right to identify and call additional fact witnesses as factual investigation
and discovery continue.

               Federal Defendants’ List: Federal Defendants’ position is that this case should
be resolved as to them at summary judgment on review of the administrative record of any
federal agency action challenged. That outcome is consistent with the Administrative Procedure
Act and judicial authorities interpreting it. See Audubon Naturalist Soc’y of the Cent. Atl. States
v. U.S. Dep’t of Transp., 524 F. Supp. 2d 642, 660 (D. Md. 2007).

               Insofar as this case proceeds to a trial involving Federal Defendants, Federal
Defendants anticipate calling an agency employee with authority to testify regarding the
authenticity and completeness of the administrative record regarding any agency action under
challenge. Federal Defendants may identify and call additional witnesses consistent with the
joint statement above regarding potential fact witnesses.

       3.      Potential Expert Witnesses

                  The Parties have not yet identified or retained an expert witness or witnesses to
testify at trial, but reserve the right to do so. The Parties have agreed to comply with the expert
disclosure deadlines set forth in the proposed Consent Amended Scheduling Order.

                Plaintiffs: Plaintiffs expect to potentially call expert witnesses concerning foster
care and adoption practices and the impact on children of discrimination against prospective
foster families.

                State Defendants: Defendants McMaster and Leach anticipate they may call
expert witnesses concerning foster care practices; the effect (or absence thereof) on foster
children or on prospective foster parents of differing faiths (or no faith) or sexual orientations
resulting from State accommodation of faith-based foster care agencies; and the effect on foster
children of the closure, delicensing of, or inability to contract with faith-based foster care
agencies.

               Federal Defendants: Federal Defendants do not anticipate that expert testimony
will be necessary or appropriate in this litigation as to the claims against them. Federal
Defendants reserve their rights to identity one or more expert witnesses, including for rebuttal
purposes, should circumstances change.

       4.      Summary of Claims and Defenses

               Plaintiffs:

                 First Amendment, Establishment Clause (State Defendants): The State
Defendants have authorized a state-contracted, government-funded agency to use religious
eligibility criteria when performing the delegated public function of screening prospective foster
parents for children in State custody. Through these actions, the State Defendants are using
government funds for religious purposes and activities, preferring certain religious beliefs over
others and over nonreligion, and privileging religion to the detriment of third parties—both
    6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91        Page 14 of 21


                                                                                                  14


prospective foster families and children in foster care. See, e.g., Lemon v. Kurtzman, 403 U.S.
602, 612 (1971).

                First Amendment, Establishment Clause (Federal Defendants): The Federal
Defendants have authorized and enabled the use of religious eligibility criteria to discriminate
against prospective foster parents in the South Carolina public child welfare system by
exempting the State from a federal regulation that prohibits such discrimination by recipients of
federal funding and continuing to provide federal funding to South Carolina for its foster care
program, with the knowledge that the State is permitting Miracle Hill to turn away prospective
foster parents who are not evangelical Protestant Christians. But for the HHS Waiver, the State
Defendants would not have provided Miracle Hill with a standard CPA license and authorized its
continued use of religious criteria in screening prospective foster parents. Through these actions,
the Federal Defendants are using government funds for religious purposes and activities,
preferring certain religious beliefs over others and over nonreligion, and privileging religion to
the detriment of third parties—both prospective foster families and children in the foster care
system. See, e.g., Lemon v. Kurtzman, 403 U.S. 602, 612 (1971).

                Fourteenth Amendment, Equal Protection (State Defendants): The State
Defendants, by allowing a state-contracted, government-funded foster care agency to exclude
couples that are not evangelical Protestant Christian or same-sex couples of any faith while
performing the delegated public function of screening prospective foster parents for children in
State custody, intentionally have discriminated and continue to discriminate against prospective
foster parents on the basis of religion and sexual orientation, and the State Defendants’ actions
subject prospective foster parents to different and unfavorable treatment based on religion and
sexual orientation, in violation of the Equal Protection Clause of the Fourteenth Amendment to
the U.S. Constitution. See, e.g., Obergefell v. Hodges, 135 S. Ct. 2584, 2604-05 (2015).

                Fifth Amendment, Equal Protection (Federal Defendants): The Federal
Defendants, by exempting South Carolina from a federal regulation that prohibits discrimination
on the basis of religion and sexual orientation by recipients of federal funding and continuing to
provide federal funding to South Carolina for its foster care program, with the knowledge that
the State is permitting Miracle Hill to turn away prospective foster parents who are not
evangelical Protestant Christians, intentionally have discriminated and continue to discriminate
against prospective foster parents on the basis of religion and sexual orientation, and the Federal
Defendants’ actions subject prospective foster parents to different and unfavorable treatment
based on religion and sexual orientation, in violation of the Due Process Clause of the U.S.
Constitution. See, e.g., United States v. Windsor, 570 U.S. 744, 774 (2013).

                 The Federal Defendants’ decision “not to enforce 45 C.F.R. § 75.300(c) in any
circumstances” does not moot Plaintiffs’ claims against the Federal Defendants. If Plaintiffs
establish that the Federal Defendants’ refusal to enforce the nondiscrimination provisions in 45
C.F.R. § 75.300(c) as to foster care agencies in South Carolina was unconstitutional, then the
Federal Defendants will not be able to rely on their subsequent nonenforcement policy to avoid
complying with that constitutional determination. Thus, because a favorable ruling will offer
Plaintiffs relief, this case is not moot. See Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669
(2016), as revised (Feb. 9, 2016). Any dispute as to this issue should be resolved following a
fully briefed motion before this Court.
    6:19-cv-01567-TMC          Date Filed 06/29/20       Entry Number 91        Page 15 of 21


                                                                                                  15


               Defendants’ remaining defenses regarding the merits of Plaintiffs’ claims are
better addressed in later motions and/or proceedings, and Defendants’ arguments with respect to
standing have already been rejected by this Court.

                 State Defendants: Plaintiffs lack standing to assert their claims. Plaintiffs have
not suffered an injury-in fact, and, in any event, their alleged injury resulted from the
independent, intervening actions of a private third party that is not a named defendant in the
litigation, and thus is not traceable to or caused by Defendants McMaster and Leach and is not
redressable by this Court. Further, Plaintiffs lack standing to assert claims based on sexual
orientation discrimination because there is no factual basis to conclude they were subject to any
discrimination on that basis, let alone by Defendants McMaster and Leach. Nor can Plaintiffs
assert claims arising from alleged injuries allegedly suffered by others. See, e.g., In re Trump, 928
F.3d 360, 375–76 (4th Cir. 2019); Taubman Realty Grp. Ltd. P’ship v. Mineta, 320 F.3d 475, 480
(4th Cir. 2003).

               Plaintiffs cannot establish an Equal Protection violation. Contrary to Plaintiffs’
summary of their claims in the preceding paragraphs, they cannot establish a claim for denial of
Equal Protection on the basis of religion because this Court has already dismissed that portion of
Plaintiffs’ Equal Protection claim. Nor can Plaintiffs establish a denial of Equal Protection on the
basis of sexual orientation because there is no factual basis to conclude they were subject to any
discrimination on that basis, let alone by Defendants McMaster and Leach. Further, Defendants
McMaster’s and Leach’s challenged actions were rationally related to legitimate state interests,
and thus cannot give rise to an Equal Protection violation. See, e.g., Freilich v. Upper
Chesapeake Health, Inc., 313 F.3d 205, 211 (4th Cir. 2002); Pulte Homes Corp. v. Montgomery
Cty., 909 F.3d 685, 693 (4th Cir. 2018).

                Plaintiffs cannot establish an Establishment Clause violation. A State’s licensure
of, accommodation of, and contracting with faith-based providers is permissible under the
Establishment Clause. Such partnerships are historically permissible, have been upheld by the
courts, and are supported by a legitimate secular purpose that neither advances religion nor
excessively entangles the state with it. Further, such accommodations are permitted—and, in
some cases, required—by state and federal law and Supreme Court precedent. See, e.g., Trinity
Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012 (2017); Hosana-Tabor
Evangelical Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171 (2012); Bowen v. Kendrick, 487
U.S. 589 (1988); 42 U.S.C. § 2000bb to 2000bb-4.

               Federal Defendants: Plaintiffs’ claims against Federal Defendants—which only
concern the January 2019 conditional exception from enforcement of a portion of section
75.300(c) issued to South Carolina—have become moot. That is because in a separate agency
action issued November 2019, HHS has since provided that it will not enforce section
§ 75.300(c) in any circumstances until that regulation’s provisions have been repromulgated to
address concerns about compliance with the requirements of the Regulatory Flexibility Act, 5
U.S.C. 601 et seq. Any relief that this Court may issue regarding the January 2019 conditional
exception to South Carolina, therefore, would have no impact on whether Federal Defendants
will enforce section 75.300(c) as to South Carolina.
    6:19-cv-01567-TMC         Date Filed 06/29/20      Entry Number 91        Page 16 of 21


                                                                                                16


                  Plaintiffs’ claims as to the January 2019 conditional exception also lack merit.
First, the conditional exception does not violate the Establishment Clause because it is a neutral
accommodation of religious freedom motivated by secular concerns. Moreover, it does not
excessively entangle the Government with religion and does not have the primary effect of
advancing or inhibiting religion. See, e.g., Wood v. Arnold, 915 F.3d 308, 314 (4th Cir. 2019);
Corp. of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints v. Amos, 483
U.S. 327 (1987). Instead, Federal Defendants’ actions are consistent with the “ideals of respect
and tolerance embodied in the First Amendment.” See Am. Legion v. American Humanist
Association, 139 S. Ct. 2067 (2019). Second, Federal Defendants have not themselves denied
equal treatment to Plaintiffs, nor can Plaintiffs show any basis to attribute to the Government any
denial of equal treatment by another person or entity. See Blum v. Yaretsky, 457 U.S. 991
(1982); Allen v. Wright, 468 U.S. 737, 755–56 (1984), abrogated on other grounds by Lexmark
Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014).

                Finally, Federal Defendants note that they respectfully disagree with the Court’s
finding that Plaintiffs have standing to bring their claims against the Federal Defendants and
preserve that position for purposes of any appeal.

       5.      Deadlines for Local Civil Rule (D.S.C.) 16.02

               As discussed in Section 2 of the Rule 26(f) Report above, in light of the
complexities of the issues presented as well as potential difficulties raised by COVID-19, the
parties have agreed to extend all deadlines contained in the original scheduling order by 90 days.

                                                   AGREED-UPON PROPOSED DATES

     Mandatory Initial Disclosures                July 13, 2020

     Motions to Join Other Parties and/or         November 9, 2020
     Amend the Pleadings

     Plaintiffs’ Expert Disclosures (Witness      December 8, 2020
     List and Initial Reports)

     Defendants’ Expert Disclosures (Witness      January 7, 2021
     List and Initial Reports)

     Affidavits of Records Custodian              January 7, 2021
     Witnesses

     Plaintiffs’ Expert Disclosures (Rebuttal     January 21, 2020
     Reports)

     Discovery Cut-Off                            February 8, 2021

     Dispositive Motion Cut-Off                   February 22, 2021
    6:19-cv-01567-TMC          Date Filed 06/29/20      Entry Number 91        Page 17 of 21


                                                                                                 17


     Trial Date                                    The later of May 3, 2021, or sixty (60)
                                                   days after dispositive motions have been
                                                   resolved



       6.       Special Circumstances Affecting Timing

               COVID-19, the novel coronavirus pandemic, has presented circumstances that for
now require conducting traditional discovery and trial preparation remotely, including document
production and review, depositions and motions practice. The parties will notify the Court if
they believe this requires further adjustment of any deadlines.

       7.       Additional Information

                i.     Magistrate Judge

                The Parties do not consent to the trying of this matter before a Magistrate Judge.

                ii.    Mediation

               The Parties have discussed the availability, as well as the advisability and timing
of mediation, and do not intend to seek relief from the Court’s mediation Order at this time.

                iii.   Settlement

       The parties are unable to determine the prospects for settlement at this time but will
reassess settlement prospects as discovery proceeds.

                iv.    Electronic Service

              The Parties hereby consent to electronic service on counsel of record of any
document for which the Federal Rules of Civil Procedure require service.



June 29, 2020


Respectfully submitted,



                                                               /s/ Susan K. Dunn

                                             Susan K. Dunn (Federal Bar No. 647)
                                                AMERICAN CIVIL LIBERTIES UNION
6:19-cv-01567-TMC   Date Filed 06/29/20   Entry Number 91      Page 18 of 21


                                                                               18


                                   OF SOUTH CAROLINA FOUNDATION
                                      P.O. Box 20998
                                         Charleston, SC 29413
                                             (843) 282-7953
                                                sdunn@aclusc.org

                                South Carolina Equality Coalition, Inc.
                                M. Malissa Burnette (Federal Bar No. 1616)
                                Nekki Shutt (Federal Bar No. 6530)
                                   BURNETTE SHUTT & MCDANIEL, PA
                                       912 Lady Street, 2nd floor
                                          P.O. Box 1929
                                              Columbia, SC 29202
                                                  (803) 850-0912
                                                      mburnette@burnetteshutt.law
                                                      nshutt@burnetteshutt.law

                                Peter T. Barbur (admitted pro hac vice)
                                Katherine D. Janson (admitted pro hac vice)
                                    CRAVATH, SWAINE & MOORE LLP
                                       Worldwide Plaza
                                           825 Eighth Avenue
                                              New York, NY 10019
                                                   (212) 474-1000
                                                      pbarbur@cravath.com
                                                      kjanson@cravath.com

                                Leslie Cooper (admitted pro hac vice)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   FOUNDATION
                                       125 Broad Street, 18th Floor
                                          New York, NY 10004
                                              (212) 549-2633
                                                 lcooper@aclu.org

                                Daniel Mach (admitted pro hac vice)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   FOUNDATION
                                       915 15th Street NW
                                          Washington, DC 20005
                                              (202) 675-2330
                                                  dmach@aclu.org

                                M. Currey Cook (admitted pro hac vice)
                                Karen L. Loewy (admitted pro hac vice)
6:19-cv-01567-TMC   Date Filed 06/29/20   Entry Number 91   Page 19 of 21


                                                                            19


                                   LAMBDA LEGAL DEFENSE AND
                                     EDUCATION FUND, INC.
                                       120 Wall Street, 19th Floor
                                          New York, NY 10005
                                             (212) 809-8585
                                                 ccook@lambdalegal.org
                                                 kloewy@lambdalegal.org


                                ATTORNEYS FOR PLAINTIFFS
6:19-cv-01567-TMC   Date Filed 06/29/20     Entry Number 91       Page 20 of 21


                                                                                  20


                      NELSON MULLINS RILEY & SCARBOROUGH LLP

                      By:                 /s/ Miles E. Coleman
                            Miles E. Coleman
                            Federal Bar No. 11594
                            E-Mail: miles.coleman@nelsonmullins.com
                            2 W. Washington Street / 4th Floor
                            Greenville, SC 29201
                            (864) 373-2352

                            Jay T. Thompson
                            Federal Bar No. 09846
                            E-Mail: jay.thompson@nelsonmullins.com
                            1320 Main Street / 17th Floor
                            Post Office Box 11070 (29211-1070)
                            Columbia, SC 29201
                            (803) 799-2000

                      OFFICE OF THE ATTORNEY GENERAL
                            Robert D. Cook, South Carolina Solicitor General
                            Federal Bar No. 285
                            E-Mail: bcook@scag.gov
                            Post Office Box 11549
                            Columbia, SC 29211
                            (803) 734-3970

                      DAVIDSON, WREN & DEMASTERS P.A.

                            William H. Davidson
                            Federal Bar No. 425
                            E-Mail: wdavidson@dml-law.com
                            Kenneth P. Woodington
                            Federal Bar No. 4741
                            E-Mail: kwoodington@dml-law.com
                            1611 Devonshire Drive, 2nd Floor
                            Post Office Box 8568
                            Columbia, South Carolina 29202-8568
                            (803) 806-8222

                      ATTORNEYS FOR DEFENDANTS MCMASTER AND LEACH
6:19-cv-01567-TMC   Date Filed 06/29/20   Entry Number 91      Page 21 of 21


                                                                                   21


                                JOSEPH H. HUNT
                                Assistant Attorney General

                                PETER M. MCCOY, JR.
                                United States Attorney

                                /s/ Christie V. Newman
                                CHRISTIE V. NEWMAN (#5473)
                                Assistant United States Attorney
                                1441 Main Street, Suite 500
                                Columbia, SC 29201
                                Telephone: (803) 929-3021
                                Email: Christie.Newman@usdoj.gov

                                MICHELLE BENNETT
                                Assistant Branch Director

                                CHRISTOPHER A. BATES
                                Senior Counsel to the Assistant Attorney General

                                JAMES R. POWERS (TX Bar No. 24092989)*
                                Trial Attorney
                                Federal Programs Branch
                                U.S. Department of Justice, Civil Division
                                1100 L Street, NW
                                Washington, DC 20005
                                Telephone: (202) 353-0543
                                Email: james.r.powers@usdoj.gov

                                *Admitted pro hac vice

                                Counsel for Federal Defendants
